Citation Nr: 1120463	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  04-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial compensable evaluation for a left chest scar, residual of excision of the left pectoralis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1980 to November 1985, and from December 1990 to March 1991, with periods of active duty for training (ADT) and inactive duty for training (IADT) from 1991 to 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2004 and November 2007 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

The Veteran's left chest scar measures approximately four centimeters in length by 1 centimeter in width, is nontender, without keloid formation, is not ulcerated, without deformity, and does not cause any limitation of function or motion of the left chest area or shoulder. 


CONCLUSION OF LAW

Under the criteria in effect prior to October 23, 2008, an initial evaluation in excess of zero percent is not warranted for the Veteran's left chest scar.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008); 73 Fed. Reg. 54708 (Sept. 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's claim here arises from his disagreement with the initial evaluation following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service treatment records (STRs), private treatment records, an outpatient treatment records from the Dallas VA Medical Center (VAMC).  In addition, the Veteran was afforded a VA examination in November 2008. 

The Board therefore finds that that no additional assistance is required to fulfill VA's duty to assist the appellant.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

On October 23, 2008, during the course of the present appeal, revised provisions for evaluating scars were enacted.  Specifically, Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, and 7805 were revised.  The most recent revisions to these diagnostic codes are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because the Veteran's claim was filed before this date, the version of DCs 7800, 7801, 7802, 7803, 7804, and 7805 which became effective on October 23, 2008, is not applicable to the instant case.  See id.  

The notes pertaining to the regulations in effect prior to October 23, 2008 (re-numbered) are shown below:

(1) Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.

(2) A deep scar is one associated with underlying soft tissue damage.

(3) A superficial scar is one not associated with underlying soft tissue damage.

 (4) An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

38 C.F.R. § 4.118 (2008).

Under the criteria in effect when the Veteran filed his claim, Diagnostic Code (DC) 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.

Under DC 7802 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for scars, other than head, face, or neck, that are superficial and that do not cause limited motion, area or areas of 144 square inches (929 sq. cm.) or greater.  This is the maximum rating available under this code.

Under DC 7803 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for unstable superficial scars.  This is the maximum rating available under this code.

Under DC 7804 (as in effect prior to October 23, 2008), a 10 percent rating is warranted for superficial scars that are painful on examination.  This is the maximum evaluation available under this code.   

Under DC 7805 (as in effect prior to October 23, 2008), other scars will be rated on limitation of function of the part affected.  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran was granted service connection for a left chest scar, residual of pectoralis muscle surgery, in the November 2007 rating decision that is the subject of this appeal.  A noncompensable, or 0 percent, evaluation was assigned, effective from September 20, 2002, the date the Veteran's claim for service connection was received.  He contends he is entitled to a compensable rating.

At a November 2003 VA examination, the Veteran stated that he developed left chest pain while carrying a large gun across a river.  He developed a lump in the left chest area, which he had surgically removed 6 months later.  He also had repair of the muscle underneath it.  Currently, he described soreness when he did push-ups or heavy lifting.  He denied daily pain and deformity of the scars, although he occasionally had swelling around the borders of the scars.  The examiner observed a 4 centimeter scar on the left medial aspect of the pectoralis major.  It was well-healed with no deformities and no keloid formation.  The scar was nontender, and .5 to 1 centimeter wide.  The Veteran had good range of motion of the left chest without tenderness.  No muscle deformities were present in the left chest.  

The Veteran was afforded another VA examination in November 2008.  He again reported pain when he did push-ups or overhead work.  He had no further treatment in the chest area since the surgery during active service.  The examiner observed a 5 centimeter vertical scar, 2 centimeters lateral to the distal sternal border.  The scar was soft, not ulcerated, not attached, and not tender.  It did not limit function and was not disfiguring.  The examiner opined it is less likely than not that the scar would interfere with any type of movement of his shoulders or chest wall.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of a compensable evaluation for a left chest scar.  

The Veteran's scar was evaluated under DC 7805, described above.  Under that code, scars are rated on limitation of function of the part affected.  Since no limitation of function has been demonstrated at either the 2003 or 2008 VA examinations, a compensable evaluation is not warranted under DC 7805.  

The Board has considered whether any alternate diagnostic codes would allow for a compensable evaluation.  The evidence does not demonstrate that the scar is deep (associated with underlying tissue damage), in that the 2003 VA examiner noted no muscle deformities, or that it causes limited motion in the chest area, nor does the scar area exceed 6 square inches.  Thus, DC 7801 does not allow for a compensable evaluation.  

Next, although DC 7802 allows for ratings for scars that are superficial and do not cause limited motion, this Veteran's scar does not measure 144 square inches or greater.  The 2003 VA examiner noted a 4 by 1 centimeter scar.  Thus, DC 7802 does not apply.  

DC 7803 is not applicable, as there is no showing of frequent loss of skin covering over the scar.  DC 7804 also does not apply, as both VA examiner noted that the scar was nontender and not painful on examination.  There are no other relevant diagnostic codes.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for a left chest scar, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether the Veteran's service-connected left chest scar warrants an increased rating on an extra-schedular basis.  The governing criteria for the award of an extra-schedular rating call for a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  Indeed, the Veteran denied having any treatment for the scar since his initial surgery during active service.  Further, the evidence does not demonstrate that the Veteran missed any work due to his scar.  Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, the evidence does not indicate that application of the regular schedular standards is rendered impracticable, and referral for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

ORDER

Entitlement to an initial compensable evaluation for a left chest scar, residual of excision of the left pectoralis, is denied.  


REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to his low back disorder claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, although the Veteran was afforded a VA examination in November 2008, the Board finds that a new examination is necessary.  In his December 2004 appeal, on VA Form 9, the Veteran contends that he was doing sit-ups on asphalt for Physical Training in the Reserves, when he felt a sharp pain in his low back.  He was unable to continue and sought treatment at the clinic.  He was also having right knee pain.  When he met with the doctor at sick call, he reported low back pain that was radiating to the left hip.  The doctor gave him modified work and recommended he see an orthopedist.  However, the doctor incorrectly abbreviated his diagnosis to reflect only right knee and left hip pain.  The Veteran contends he continued to have low back pain from that point forward.  

Records from the Branch Health Clinic Fort Worth confirm the Veteran's history of injury in September 2002.  A treatment note confirms that he reported low back pain 1 hour after doing sit-ups in the grass.  He had pain with walking, but no numbness or tingling.  He had full range of motion.  The doctor assessed lumbago.  

In May 2003, the Veteran was given a Physical Profile for low back pain diagnosed as sacroilitis, as well as knee pain.  An associated treatment note indicates the pain was of 9 months duration, placing its inception in approximately August or September 2002.    

In September 2003, a VAMC note indicates the Veteran had low back pain for 1 year.  X-rays had been normal, and there was no radiation to the lower extremities, weakness, or numbness.  The pain was worse after running.  On examination, there was no pain to palpation, straight leg raising test was negative, and neurological examination of the lower extremities was normal.  The doctor assessed low back pain due to strain.  

VAMC records show fairly consistent reports of back pain from that point forward.

At the November 2008 VA examination (which followed the Board's September 2007 remand), the Veteran reported that he had made 80 parachute jumps during service (his personnel records confirm that he did perform a number of parachute jumps), and that he developed back pain in the lumbar region in 2004.  No mention was made of the September 2002 back injury.  The examiner assessed chronic lumbosacral strain, and stated there was no history of any specific injury to his back.  Thus, the examiner stated he thought the back disorder was due to progressive degenerative disease secondary to the aging process, and therefore, it is less likely than not that it is related to military service.  

Since the 2008 VA examiner did not address the September 2002 back injury, the Board finds that a new VA examination is necessary.  

In addition, the Board notes that on his December 2004 VA Form 9, the Veteran indicated that he wanted a hearing at the local RO with regard to his low back claim.  It does not appear that a hearing was ever scheduled.  Since such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a)), and this case is being remanded for the reasons discussed above, the Board will also ask the RO to send a letter to the Veteran clarifying whether he still desires a hearing, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an orthopedist or spine specialist with regard to the causation or etiology of his current low back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  First, the examiner should identify any and all current diagnoses relating to Veteran's low back.     

b.  Next, the examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's currently diagnosed low back disorder(s) was/were incurred during or caused by active duty, or whether such incurrence is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should specifically address the documented low back pain following sit-ups in September 2002.  

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested above has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.

3.  In addition, ask the Veteran whether he still wants a hearing before the Board at the Waco RO with regard to his low back claim.  If so, schedule the hearing as the docket permits.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


